Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
Claim 1 recites, 
the movement measurement signals indicate a first movement component in a first spatial direction that disrupts the raster movement and a second movement component in a second spatial direction that disrupts the raster movement, which second spatial direction extends transversely to the first spatial direction; 
wherein the first movement component disrupting the raster movement and the second movement component disrupting the raster movement correspond to coupled movements in which the second movement component disrupting the raster movement is caused only by the first movement component disrupting the raster movement.

Emphasis added.
Claim 15 recites a substantially identical limitation. This limitation is understood to describe what the detected movement measurement signal indicates. However, what a signal indicates is not a positive recitation related to the apparatus or method measuring the signal. This is because the apparatus or method performs the measurement of and compensates for the signal irrespective of what the signal indicates. To wit, there is no apparent difference in the apparatus or the method whether or not the claimed indication is acknowledged. What is indicated by the signal, whether recognized or otherwise, is immaterial to the patentability of the device or method unless it makes some difference in how the method or apparatus operate. In the instant case, there is no apparent change in operation. Accordingly, the limitation at issue is interpreted as an expression of an intended result, i.e., the signal indicating components, of the step of measuring a signal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,904,560 B2 [Shi].
Regarding Claim 1:
Shi teaches a measuring device for a scanning probe microscope, comprising 
a sample receptacle that is configured to receive a measurement sample to be examined (this limitation is inherent since the sample is supported under the microscope); 
a measuring probe (Fig. 1 (14)) that is arranged on a probe holder (Fig. 1 (15)) and that has a probe tip with which the measurement sample can be measured (Fig. 1 (17)); 
a displacement device that is configured to move the measuring probe and the sample receptacle relative to each other (Fig. 1 (24)), in order to measure the measurement sample, in such a manner that the measuring probe, in order to measure the measurement sample, executes a raster movement relative to said measurement sample in at least one spatial direction (10:5-10- a raster path is produced by the various scanning components); 
a control device that is connected to the displacement device and controls the relative movement between the measuring probe and the sample receptacle (Fig. 6 (106)); and 
a sensor device that is configured to detect movement measurement signals (Fig. 6 (108); 13:33-43) for an actual movement of the measuring probe that is executed during the relative movement between the measuring probe and the sample receptacle in order to measure the measurement sample (12:37-40), and to relay the movement measurement signals to the control device (Fig. 6 – loop back to (112)); 
wherein the control device is further configured to control the relative movement between the measuring probe and the sample receptacle as a function of the movement measurement signals in such a manner that the displacement device is acted upon by the control device with compensating control signal components which, for the movement of the measuring probe and/or the sample receptacle, cause a first countermovement which substantially compensates for the first disruptive movement component in the first spatial direction (7:15-35 and Fig. 6).
Furthermore, Shi teaches the step of measuring the signal (12:34-42 describes measuring the signal, the signal including noise), wherein the signal includes components in a first spatial direction that disrupts the raster movement and in a second spatial direction that disrupts the raster movement, which second spatial direction extends transversely to the first spatial direction (3:1-26 explains that the noise arises in three orthogonal directions). Accordingly, Shi anticipates the claim’s intended results of:
the movement measurement signals indicate a first movement component in a first spatial direction that disrupts the raster movement and a second movement component in a second spatial direction that disrupts the raster movement, which second spatial direction extends transversely to the first spatial direction; and
the first movement component disrupting the raster movement and the second movement component disrupting the raster movement correspond to coupled movements in which the second movement component disrupting the raster movement is caused only by the first movement component disrupting the raster movement.
This is because Shi teaches the measurement, and further notes the measured signal includes noise components in the claimed directions.

Regarding Claim 2:
Shi teaches the measuring device according to claim 1, characterized in that the sensor device is configured to detect the movement measurement signals in the context of an absolute measurement (4:34-47).

Regarding Claim 3:
Shi teaches the measuring device according to claim 1, characterized in that the sensor device is configured to detect movement measurement signals for the actual movement of the measuring probe and/or the sample receptacle, which movement measurement signals indicate a first movement component in the x direction of an x-y plane of the sample receptacle that disrupts the raster movement (claim 1 explains that the XY components of probe movement are measured and corrected).

Regarding Claim 4:
Shi teaches the measuring device according to claim 1, characterized in that the movement measurement signals include position measurement signals for the first movement component in the first spatial direction that disrupts the raster movement and position measurement signals for the second movement component in the second spatial direction that disrupts the raster movement (claim 1 explains that the XY components of probe movement are measured and corrected).

Regarding Claim 5:
Shi teaches the measuring device according to claim 1, characterized in that the control device and the displacement device are configured to execute the raster movement of the measuring probe relative to the measurement sample as a periodic movement in the at least one spatial direction during the measurement of the measurement sample (Fig. 6 (R) demonstrate the periodicity of a raster scan).

Regarding Claim 6:
Shi teaches the measuring device according to claim 5, characterized in that the control device and the displacement device are configured to control the periodic movement of the measuring probe relative to the measurement sample with respect to an amplitude and/or a phase of the periodic movement as a function of the movement measurement signals during the measurement of the measurement sample (15:39-67).

Regarding Claim 7:
Shi teaches the measuring device according to claim 1, characterized in that the sensor device is configured, when measuring the measurement sample, to detect, as a function of time, first movement measurement signals for a movement of the measuring probe or sample receptacle which is moved to execute the relative movement between the measuring probe and the sample receptacle (the detected images of the raster scan in Figs. 5 and 6 demonstrate this configuration).

Regarding Claim 8:
Shi teaches the measuring device according to claim 1, characterized in that the sensor device is configured, when measuring the measurement sample, to detect, as a function of time, second movement measurement signals for a movement of the sample receptacle or measuring probe which is not moved by means of the displacement device to execute the relative movement between the measuring probe and the sample receptacle (the detected images of the raster scan in Figs. 5 and 6 demonstrate this configuration).

Regarding Claim 9:
Shi teaches the measuring device according to claim 1, characterized in that the sensor device has a capacitive sensor device (4:43).

Regarding Claim 10:
Shi teaches the measuring device according to claim 1, characterized in that the sensor device is at least in part formed on at least one of the following device components: probe holder and sample receptacle (Fig. 1 demonstrates the sensor on the probe holder).

Regarding Claim 11:
Shi teaches the measuring device according to claim 1, characterized in that the measuring probe is formed with a cantilever (as shown in Fig. 1).

Regarding Claim 12:
Shi teaches the measuring device according to claim 1, characterized in that the control device and the displacement device are configured to execute the raster movement of the measuring probe relative to the measurement sample with an oscillation frequency of at least approximately 100 Hz during the measurement of the measurement sample (7:60-65).

Regarding Claim 13:
Shi teaches the measuring device according to claim 1, characterized in that a further sensor device is provided, which is configured to detect further movement signals in the context of a relative movement (the sensor of Shi can detect movement along at least the x-y plane per claim 1).

Regarding Claim 14:
Shi teaches a scanning probe microscope for scanning probe microscopic examination of a measurement sample, comprising a measuring device according to claim 1 (Fig. 1, claim 1).

Regarding Claim 15:
Shi teaches a method for scanning probe microscopic examination of a measurement sample by means of a scanning probe microscope (abstract), comprising the steps of 
arranging a measurement sample on a sample receptacle of a scanning probe microscope (as shown in Fig. 1 and as inherent in that the sample is held in a position under the microscope); and 
examining, by probe microscopy, the measurement sample by means of a measuring probe that is arranged on a probe holder and has a probe tip (see Fig. 1 (14)); 
wherein the measuring probe and the sample receptacle are moved relative to each other by means of a displacement device (Fig. 1 (24)) such that the measuring probe executes a raster movement relative to the measurement sample in at least one spatial direction (10:5-10- a raster path is produced by the various scanning components); 
a control device that is connected to the displacement device (Fig. 6 (106)) and controls the relative movement between the measuring probe and the sample receptacle (as shown in Fig. 6); 
by means of a sensor device (Fig. 6 (108)), movement measurement signals for a movement of the measuring probe and/or a movement of the sample receptacle that is executed during the relative movement between the measuring probe and the sample receptacle are detected (12:37-40, 13:33-43), 
and the movement measurement signals are relayed to the control device (as shown in Fig. 6); 
wherein the control device controls the relative movement between the measuring probe and the sample receptacle as a function of the movement measurement signals in such a manner that the displacement device is acted upon by the control device with compensating control signal components, which, for the movement of the measuring probe and/or the sample receptacle, cause a first countermovement which substantially compensates for the first disruptive movement component in the first spatial direction  (7:15-35 and Fig. 6).
Furthermore, Shi teaches the step of measuring the signal (12:34-42 describes measuring the signal, the signal including noise), wherein the signal includes components in a first spatial direction that disrupts the raster movement and in a second spatial direction that disrupts the raster movement, which second spatial direction extends transversely to the first spatial direction (3:1-26 explains that the noise arises in three orthogonal directions). Accordingly, Shi anticipates the claim’s intended results of:
wherein the movement measurement signals indicate a first movement component in a first spatial direction that disrupts the raster movement and a second movement component in a second spatial direction that disrupts the raster movement, which second spatial direction extends transversely to the first spatial direction; and
the first movement component disrupting the raster movement and the second movement component disrupting the raster movement correspond to coupled movements in which the second movement component disrupting the raster movement is caused only by the first movement component disrupting the raster movement.
This is because Shi teaches the measurement, and further notes the measured signal includes noise components in the claimed directions.

Response to Arguments
Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive. 
Applicant argues that Shi fails to teach that the second movement component is exclusively caused by the first movement component, and as such Shi does not anticipate the claims. This is not persuasive. While Shi does not recognize that the above noted relation, the above noted relation is not part of the claimed invention. Instead, it is a description of how the measurements of the sensor may be understood. This is because the movement components are not positively claimed, but instead are “indicate[d]” by the measured signals. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since the limitations at issue are not positively claimed, they cannot distinguish the invention over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881